DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1  and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SAUDI ARAMCO ("Local Palm Trees Support Technical Solutions”, Dhahran, August 4, 2015).
Claim 1: SAUDI ARAMCO discloses (see entire document) a drilling fluid to control lost circulation in a wellbore comprising a lost circulation material (LCM) [as claimed].
The LCM is made of raw date tree waste from tree pruning waste and old damaged and non-productive date trees. It comprises waste such as date tree leaves, seeds and trunks [as claimed]. 
Claim 4: The date tree waste is disclosed as raw waste [reading on the claimed untreated waste].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over SAUDI ARAMCO ("Local Palm Trees Support Technical Solutions”, Dhahran, August 4, 2015).
SAUDI ARAMCO’s disclosure is discussed above and is incorporated herein by reference.
	SAUDI ARAMCO does not explicitly teach the length, diameter and aspect ratio of the date tree waste. However, SAUDI ARAMCO discloses that the date tree waste is similar or better in performance than other conventional granular LCM materials, thus In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).

Claims 3 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over SAUDI ARAMCO ("Local Palm Trees Support Technical Solutions”, Dhahran, August 4, 2015) in view of WAJHEEUDDIN, M. et al. ("An Experimental Study On Particle Sizing Of Natural Substitutes For Drilling Fluid Applications", Journal of Nature Science and Sustainable Technology, 1 April 2014, pages 259-324).
SAUDI ARAMCO’s disclosure is discussed above and is incorporated herein by reference.
SAUDI ARAMCO is silent regarding the particle dimensions of the date tree waste. However, in addition to the rejection above: 
WAJHEEUDDIN discloses (see entire document) a method to control lost circulation in a wellbore comprising introducing a drilling fluid into the wellbore, wherein the fluid comprises date seeds that are ground to several particle sizes (abstract; st full paragraph, lines 4 – 7; tables 3 and 4; page 8; figures 3 and 4; page 11, 1st paragraph; conclusion).
Significantly, WAJHEEUDDIN discloses that the types, quantities, concentration and shape of the solids present in drilling  fluids play a major role in the fluid’s density, viscosity, filter-cake quality/filtration control and other chemical and mechanical properties; it influences costs, drilling rate, hydraulics, dilution rate, torque, drag, surge and swab pressures, differential sticking, lost circulation, hole stability and balling of the bit and bottom–hole assembly; and it is key to productivity (page 2, 1st  paragraph under Introduction).
WAJHEEUDDIN further discloses that the sizes of the particulates added to drilling fluids are critical from the point of view of controlling the extent of damage to the formation. A substantial layer of mud cake is formed on the surface beyond a critical particle size and this subsequently acts as a filter allowing only some finer particles to continue penetrating into the formation. A table of particle sizes as per the American Petroleum Institute 13C bulletin is also given, including from greater than 2,000 microns (2 mm), 2,000-250 and 250-74 microns (page 2, 2nd paragraph under Introduction; table 1).
WAJHEEUDDIN discloses that the finer particles (and wherein  300 microns are classified as intermediate size as per the American Petroleum Institute 13C bulletin) have a tendency to get suspended in the drilling mud and form a filter cake and thus avoid fluid loss into the formation (page 8, both paragraphs) and protect the surrounding rock from damage while stabilizing the well, but that careful determination of the optimum particle size is essential as very small particulates may themselves penetrate the surrounding rock formation, blocking pores and cause an irreversible damage to the production zone (paragraph on page 11 and continued on page 12).
WAJHEEUDDIN also discloses that work has been done on ground nutshells and cocoa bean shells to control lost circulation and found optimal particles ranges from 2 to 100 mesh (9.5 mm – 0.149 mm); and work has been done on peach seeds to control lost circulation wherein the particle size range from 4 mesh to 200 mesh (i.e. 4.7 mm to 0.074 mm) and that this size grading assures that all the particle sizes necessary for the efficient bridging of the porous subsurface formations would be present in the additive. The smaller seed particles would continually filter into porous formations until an effective mud sheath is formed by the larger seed particles. (page 12, full paragraph – page 13, end of said paragraph). 
In light of the all the above information wherein WAJHEEUDDIN discloses the importance of choosing the particle size and concentration that best works as a lost circulation material as detailed above and since SAUDI ARAMCO discloses that LCM’s are granulated, it would have been obvious to one of ordinary skill in the art to have varied the granulation dimensions of SAUDI ARAMCO’s date tree leaves, through routine experimentation, as taught by WAJHEEUDDIN in order to use in drilling fluids to control lost circulation in the wellbore, wherein both SAUDI ARAMCO and WAJHEEUDDIN are concerned with the same field of endeavor of using palm tree seeds and/or leaves as the lost circulation material in drilling fluid.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2 of U.S. Patent No. 10,519,357 in view of SAUDI ARAMCO ("Local Palm Trees Support Technical Solutions”, Dhahran, August 4, 2015).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite a lost circulation material comprising date tree waste from trunk, rachis, leaves, leaflets or roots while ‘357 recites a lost circulation material comprising date tree fruit caps. However, SAUDI ARAMCO discloses that any part of the date tree, such as seeds, leaves and trunk can be used as lost circulation material. Thus, one of ordinary skill in the art would have known to use any part of the date tree that provides for a lost circulation material.

Claims 1 - 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 19 of U.S. Patent No. 10,023,781.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite date tree waste from trunk, rachis, leaves, leaflets or roots while ‘781 recites date tree rachis, making them obvious variants of each other. ‘781 recites, additionally, volcanic ash, while the present claims are more broadly silent regarding said ash, thus fully encompassing ‘781.

Claims 1 - 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 9 of U.S. Patent No. 10,087,353.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite date tree waste from trunk, rachis, leaves, leaflets or roots while ‘353 recites date tree rachis, making them obvious variants of each other. ‘353 recites, additionally, volcanic ash, while the present claims are more broadly silent regarding said ash, thus fully encompassing ‘353.

Claims 1 - 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 7 of U.S. Patent No. 10,259,982 in view of SAUDI ARAMCO ("Local Palm Trees Support Technical Solutions”, Dhahran, August 4, 2015). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite date tree waste from trunk, rachis, leaves, leaflets or roots while ‘982 recites date tree seeds. However, SAUDI ARAMCO discloses that any part of the palm tree can be used as LCM in drilling fluids, such as from date waste pruning, old damaged and non-productive date trees, and waste such as date tree leaves, seeds and trunks. Thus, one of ordinary skill in the art would have known to use any part of the date tree, interchangeably, as taught by SAUDI ARAMCO. 

Claims 1 - 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 - 24 of U.S. Patent No. 9,957,433 in view of SAUDI ARAMCO ("Local Palm Trees Support Technical Solutions”, Dhahran, August 4, 2015). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite date tree waste from trunk, rachis, leaves, leaflets or roots while ‘433 recites date tree seeds. However, SAUDI ARAMCO discloses that any part of the palm tree can be used as LCM in drilling fluids, such as from date waste pruning, old damaged and non-productive date trees, and waste such as date tree leaves, seeds and trunks. Thus, one of ordinary skill in the art would have known to use any part of the date tree, interchangeably, as taught by SAUDI ARAMCO. ‘433 recites, additionally, a homogenizer, while the present claims are more broadly silent regarding said homogenizer, thus fully encompassing ‘433.

Claims 1 - 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4 of U.S. Patent No. 10,513,647 in view of SAUDI ARAMCO ("Local Palm Trees Support Technical Solutions”, Dhahran, August 4, 2015).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite an LCM drilling fluid comprising date tree waste from trunk, rachis, leaves, leaflets or roots while ’647 recites a lost circulation material comprising date tree fruit caps. However, SAUDI ARAMCO discloses that any part of the palm tree can be used as LCM in drilling fluids, such as from date waste pruning, old damaged and non-productive date trees, and waste such as date tree leaves, seeds and trunks. Thus, one of ordinary skill in the art would have known to use any part of the date tree, interchangeably, as taught by SAUDI ARAMCO.

Claims 1 - 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2 of U.S. Patent No.10,781,354.
Although the claims at issue are not identical, they are not patentably distinct from each other because’354 recites a bentonite mud while the present claims are more broadly silent regarding said bentonite, thus fully encompassing ‘354.

Claims 1 - 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5 of U.S. Patent 10,494,558.
Although the claims at issue are not identical, they are not patentably distinct from each other because ’558 recites a lost circulation material comprising any one of date tree trunks, leaves and panicles while the present claims recite a lost circulation material comprising date tree trunk, rachis, leaves, leaflets or roots, making them obvious variants of each other.

Claims 1 - 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent 10,487,253 in view of SAUDI ARAMCO ("Local Palm Trees Support Technical Solutions”, Dhahran, August 4, 2015). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite date tree trunk, rachis, leaves, leaflets or roots while ‘253 recites date tree spikelets. However, SAUDI ARAMCO discloses that any part of the palm tree can be used as LCM in drilling fluids, such as from date waste pruning, old damaged and non-productive date trees, and waste such as date tree leaves, seeds and trunks. Thus, one of ordinary skill in the art would have known to use any part of the date tree, interchangeably, as taught by SAUDI ARAMCO. 

Claims 1 - 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8 of U.S. Patent 10,392,549.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite date tree trunk, rachis, leaves, leaflets or roots while ‘549 recites date tree trunks, making them obvious variants of each other.

Claims 1 - 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 6 of U.S. Patent 10,479,920.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite a lost circulation material comprising date tree trunk, rachis, leaves, leaflets or roots while ‘920 recites a lost circulation material comprising date tree rachis (i.e. stem or trunk), making them obvious variants of each other.

Claims 1 - 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5 of U.S. Patent 10,414,965.
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘965 recites a lost circulation material comprising date tree leaves, trunks or stems while the present claims specifically recite a lost circulation material comprising date tree trunk, rachis, leaves, leaflets or roots, making them obvious variants of each other.

Claims 1 - 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4 of U.S. Patent 10,336,930.
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘930 recites a lost circulation material comprising date tree leaves, trunks and stems while the present claims specifically recite a lost circulation material comprising date tree trunk, rachis, leaves, leaflets or roots, making them obvious variants of each other.

Claims 1 – 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 13 of U.S. Patent 10,457,846 in view of SAUDI ARAMCO ("Local Palm Trees Support Technical Solutions”, Dhahran, August 4, 2015).   
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite a lost circulation material comprising date tree trunk, rachis, leaves, leaflets or roots while ‘846 recites a lost circulation material comprising date tree seeds. However, SAUDI ARAMCO discloses that any part of the date tree, such as seeds and leaves, can be used as lost circulation material. Thus, one of ordinary skill in the art would have known to use any part of the date tree that provides for a lost circulation material.

Claims 1 – 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 8 of U.S. Patent 10,611,943.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite date tree trunk, rachis, leaves, leaflets or roots while ’943 recites date tree rachis fibers, making them obvious variants of each other. ‘943 recites additionally a viscosifier and acid-soluble particles, while the present claims are more broadly silent regarding said additives, thus fully encompassing ‘943. 

Claims 1 – 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 8 of U.S. Patent 10,544,345 in view of SAUDI ARAMCO ("Local Palm Trees Support Technical Solutions”, Dhahran, August 4, 2015).   
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite a lost circulation material comprising date tree trunk, rachis, leaves, leaflets or roots while ‘345 recites a lost circulation material comprising date tree fruit caps. However, SAUDI ARAMCO discloses that any part of the date tree, such as seeds, leaves and trunk can be used as lost circulation material. Thus, one of ordinary skill in the art would have known to use any part of the date tree that provides for a lost circulation material.

Claims 1 – 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 3 of U.S. Patent 11,046,879 in view of SAUDI ARAMCO ("Local Palm Trees Support Technical Solutions”, Dhahran, August 4, 2015).   
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite an LCM drilling fluid comprising date tree trunk, rachis, leaves, leaflets or roots while ’098 recites an LCM drilling fluid comprising date fruit caps.  However, SAUDI ARAMCO discloses that any part of the palm tree can be used as LCM in drilling fluids, such as from date waste pruning, old damaged and non-productive date trees, and waste such as date tree leaves, seeds and trunks. Thus, one of ordinary skill in the art would have known to use any part of the date tree, interchangeably, as taught by SAUDI ARAMCO.  

Claims 1 – 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 4 of U.S. Patent 10,800,960.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite date tree trunk, rachis, leaves, leaflets or roots while ’308 recites date tree leaflets, making them obvious variants of each other.

Claims 1 – 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 2 of U.S. Patent 11,046,878 in view of SAUDI ARAMCO ("Local Palm Trees Support Technical Solutions”, Dhahran, August 4, 2015).   
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite an LCM drilling fluid comprising date tree trunk, rachis, leaves, leaflets or roots while ’089 recites an LCM drilling fluid comprising date fruit caps.  However, SAUDI ARAMCO discloses that any part of the palm tree can be used as LCM in drilling fluids, such as from date waste pruning, old damaged and non-productive date trees, and waste such as date tree leaves, seeds and trunks. Thus, one of ordinary skill in the art would have known to use any part of the date tree, interchangeably, as taught by SAUDI ARAMCO.  

Claims 1 – 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 4 of U.S. Patent 11,053,423.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite date tree trunk, rachis, leaves, leaflets or roots while ’308 recites date tree leaves, making them obvious variants of each other.

Claims 1 - 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of copending Application No. 17/022,170 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because ’170 recites that the LCM further comprises a water or oil drilling fluid while the present claims are more broadly silent regarding said imitation, thus fully encompassing ‘170.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 - 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 25 of copending Application No. 17/033,349 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite an LCM drilling fluid comprising date tree trunk, rachis, leaves, leaflets or roots while ’349 recites an LCM drilling fluid comprising date fruit rachis, making them obvious variants of each other. ’349 additionally recites that the LCM further comprises a carrier fluid, viscosifier and diatomaceous earth while the present claims are more broadly silent regarding said imitation, thus fully encompassing ‘170.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765